—Order, Supreme Court, New York County (Lorraine Miller, J.), entered January 5, 1998, which, in an action for legal malpractice, directed plaintiff client to return to defendant law firm, appearing pro se, all copies of an internal office memorandum that defendant inadvertently produced during discovery, and order, same court and Justice, entered March 3, 1998, which, insofar as appealed from, sanctioned plaintiffs attorney in the amount of $1,000, unanimously affirmed, with one bill of costs.
The document in issue, an internal office memorandum outlining possible litigation strategy, including potential witnesses, was clearly prepared in response to a threat of litigation from plaintiffs attorney, and is therefore privileged matter under CPLR 3101 (b). It contains no indication of crimes or other misconduct such as would vitiate the privilege. Concerning the sanction, while it does not appear that plaintiffs attorney circulated any copies of the document after the order directing its return, or that he was evasive in responding to the court’s inquiries concerning the copies he distributed before such order, nevertheless, the scurrilous affirmation he submitted in opposition to defendant’s motion to compel him to reveal the names of the persons who had received copies of the document warrants the $1,000 sanction by itself. Nothing in the document provides any support for the accusations of crimes and unethical misconduct made in that affirmation (22 NYCRR 130-1.1 [c] [2], [3]). Concur — Ellerin, P. J., Williams, Rubin and Buckley, JJ.